Citation Nr: 1446318	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as C5-6 spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to September 1974.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2009 RO decision that denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in June 2012.  


FINDING OF FACT

The preponderance of the medical evidence is against finding that a cervical spine disability was present in service or until many years thereafter.  


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis of the cervical spine be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA twice during the pendency of this appeal and testified at a hearing at the RO before the undersigned in June 2012.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the June 2012 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issue on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Cervical Spine Disability

The Veteran contends that he suffered a neck injury in an motor vehicle accident (MVA) in service and believes that his current cervical spine disability is due to the inservice injury.  The Veteran testified that he was treated for neck pain following the injury in service, and that he had no further neck problems during service.  Since service, he has had occasional neck pain that would resolve on its own, but that it was not bad enough to seek medical attention until 2002.  (T p. 7).  The Veteran testified that an orthopedic surgeon friend of his reviewed his records and opined that his current cervical spine disability was most likely related to his neck injury in service.  

Historically, the STRs showed that the Veteran was treated for a sore neck following an MVA in September 1973.  The report indicated that the Veteran was a front seat passenger when the vehicle he was in was hit from behind as both vehicles were accelerating through an intersection.  The Veteran sustained a bruise on the posterior lower 1/3 of the right humerus (had arm out the window) and a mild strain of the right paracervical/trapezoid musculature.  There were no other symptoms and no significant findings other than the right elbow bruise.  The Veteran had full range of motion of the cervical spine without pain, and was given parafon forte (muscle relaxer) for muscle pain.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any neck or cervical spine problems in service, and no pertinent abnormalities were noted on his service separation examination in August 1974.  The Veteran's neck, spine and musculoskeletal system was normal on examination.  

The Veteran made no mention of any neck problems on his original application for VA compensation benefits, received in December 1978, when examined by VA in May 1979, on a subsequent claim for VA compensation in April 1994, or when examined by VA in September 1998.  

Private medical records showed that the Veteran was treated for chronic low back problems on several occasions from August to November 1978, but do not show any complaints, findings or diagnosis for any cervical spine or neck problems.  An examination when hospitalized for his chronic low back problems in October 1978, showed his neck was negative.  

The first evidence of any neck complaint after service was in January 2002.  VA X-ray studies at that time showed moderate C5-6 spondylosis.  When seen by VA for his chronic low back disability in July 2002, the Veteran reported that he had some neck pain that had "come on over the last several years."  The impression included degenerative arthritis of the cervical spine.  A private examination in June 2003 showed the Veteran had full range of motion in the cervical spine without spasm, restriction or complaint.  

Private chiropractic records showed that Veteran was seen for low back and neck complaints in February 2002.  

When examined by VA in September 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  After examination of the Veteran and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's current cervical spine disability was related to his neck injury in service.  

A letter from a private physician, Dr. A. H. Scott, received in July 2010, noted that the Veteran injured his neck in a MVA in service, when the vehicle he was in was struck from behind while stopped at an intersection.  Dr. Scott opined that it was more likely than not that the Veteran's current cervical spine disability was directly related to the "whiplash" hyperextension injury in the MVA in service, and that the cervical disc disease showed the natural progression of a hyperextension type neck injury.  A second letter from Dr. Scott, dated in January 2011, provided essentially the same information and opinion as set out in his July 2010 letter.  

The evidence showed that the Veteran was treated for chronic neck problems by a private chiropractor in July and August 2010.  On initial evaluation, the Veteran reported that he suffered a whiplash injury in the middle "1990's" and that he has had continuous neck pain since which comes and goes intermittently three to four weeks at a time.  

In April 2011, the Veteran was examined by VA to determine the nature and etiology of his current neck problems.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The examiner discussed the nature of the Veteran's injury and said the he agreed with the initial diagnosis of muscle strain, noting that there were no clinical findings at the time of the initial injury to suggest that he suffered more than a soft tissue injury.  The examiner noted that the Veteran had full and painless range of motion in his neck after the injury and that he did not require any additional or ongoing medical treatment.  The examiner pointed out that if the Veteran suffered hyperextension of his cervical spine, one would expect to see additional symptoms, including residual pain, reduced range of motion and additional post-injury findings and treatment.  In this case, the Veteran did not exhibit any objective findings, other than muscle pain at the time of the injury and did not have any additional symptoms or require any ongoing treatment.  Thus, the examiner rejected the proposition that the Veteran suffered hyperextension of the cervical spine.  The examiner opined that the current degenerative changes of the cervical spine were consistent with normal wear and tear, and the normal aging process within the human vertebrae, particularly in the Veteran's case, given his employment history of working in heavy construction and as a backhoe operator.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this regard, the Board finds Dr. Scott's opinion letters were wholly conclusory and provided only a superficial discussion of the facts and no reasoned analysis.  The opinion was also rendered without review of the case file or examination of the Veteran, and was based, in part, on a factually inaccurate description of the initial injury.  That is, the Veteran reported to Dr. Scott that his vehicle was struck from behind while stopped at an intersection.  However, the STRs showed that the Veteran's vehicle was accelerating through the intersection when it was struck from behind.  The impact from a rear-end collision would be different for an object moving in the same direction as opposed to a collision with an object standing still.  Given the few complaints and objective findings at the time of the accident, and the Veteran's acknowledgment that his neck pain resolved and that he had no further symptoms in service or for a number of years after service, the Board finds the VA examiner's analysis of the evidence to be a more rational and reasoned assessment of the facts in this case.  Dr. Scott's failure to address the lack of any objective findings that would support his opinion that the Veteran suffered hyperextension of the cervical spine at the time of the initial injury, and the absence of any additional complaints, symptoms or treatment subsequent to the accident, undermine the probative value of Dr. Scott's opinion.  Thus, the Board declines to assign any significant evidentiary weight to Dr. Scott's opinion.  

For the reasons discussed above, the Board finds the April 2011 VA opinion most persuasive, as it was based on a longitudinal review of all the evidence of record, including the favorable opinion by Dr. Scott, and included a detailed analysis of the pertinent facts.  Although the VA examiner's opinion was based, in part, on the absence of medical evidence showing any complaints, findings or treatment until nearly three decades after service, the examiner explained that the significance of the lack of symptoms and findings would be consistent with a soft tissue injury, whereas, a hyperextension injury would have caused additional findings and required at least some ongoing medical treatment.  

A negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such inservice incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). Here, it is the lack of continuity of medical treatment and lack of credible continuity of symptoms that the Board finds most probative in regard to whether entitlement to service connection for a neck disability is warranted.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  In this case, there is a lack of credible, competent evidence that a chronic disability resulted from the in-service injury.  The Veteran's current neck pain is not shown to be etiologically related to the in-service injury.  For these reasons, the Board finds that service connection is not warranted.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Concerning the Veteran's testimony, the issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Moreover, while the Veteran testified that he had occasional minor neck "issues" after service which resolved on its own, he testified that he couldn't say when they began.  In this regard, the Board notes that when he first sought treatment for neck pain in January 2002, the Veteran reported that it had "come on over the last several years."  The fact that the Veteran never mentioned any neck problems when he filed his original claim for VA compensation benefits in 1978, when examined by VA in May 1979, on a subsequent claim in April 1994, or when examined by VA in September 1998, is further evidence of a lack of continuity of symptomatology.  When weighed against the full factual history in this case, the Veteran's general contentions do not credibly show continuity after discharge to support the claim.  See 38 C.F.R. § 3.303(b).  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his cervical spine disability is related to service, is not supported by any competent or probative medical evidence and is thus of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for a cervical spine disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disability is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


